Case:19-00644-BKT7 Doc#:14 Filed:04/10/19 Entered:04/10/19 15:44:50            Desc: Main
                           Document Page 1 of 1




                                        Certificate Number: 14912-PR-DE-032643599
                                        Bankruptcy Case Number: 19-00644


                                                       14912-PR-DE-032643599




               CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on April 9, 2019, at 2:22 o'clock PM EDT, Juanitaleonor Nieves
 completed a course on personal financial management given by internet by 001
 Debtoredu LLC, a provider approved pursuant to 11 U.S.C. 111 to provide an
 instructional course concerning personal financial management in the District of
 Puerto Rico.




 Date:   April 9, 2019                  By:      /s/Jai Bhatt


                                        Name: Jai Bhatt


                                        Title:   Counselor
